Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 23, 1977, convicting him of manslaughter in the first degree, after a nonjury trial, and sentencing him to a term of imprisonment with a minimum of 4 years and a maximum of 12 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment with a minimum of two years and a maximum of six years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.